DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 1 October 2020.  Claims 1-2, 4-11 and 13-20 are pending.  Claims 3 and 12 are cancelled.  All objections and rejections not repeated below are cancelled.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6 July 2020 and 22 December 2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by Appu et al. [US 20180300929 A1] (hereinafter “Appu”).
Independent Claims:
Per claim 1, Appu teaches a method comprising:
determining a memory access workload for an application (see paragraphs [0127], [0141] and [0250]-[0252], determining the size of read-only cache based on a known number of read-only accesses at compile time);
determining whether the memory access workload for the application is associated with at least one of sequential read operations or write and read operations (see paragraphs [0126], [0141] and [0250]-[0252], determining the size of read-only cache based on a known number of read-only accesses at compile time; the read operations are considered to be sequential as they are assigned to a separate read only pipe and a dedicated read only cache, they are also handled without the need to accommodate writes); and
storing, by a processing device, data associated with the application at a cache of a first type based on the determination that the memory workload for the application is associated with sequential read operations (see paragraphs [0126], [0141] and 
storing, by the processing device, data associated with the application at a cache of a second type based on the determination that the memory workload for the application is associated with write and read operations (see paragraphs [0126], [0141] and [0250]-[0252] for storing data of read-write pipe of read-write accesses to a read-write cache).
Per claim 10, the claim is a system performing claim 1’s method.  As such the instant claim is rejected on the same ground as claim 1 (see Figs 1 and 2A-2D for a processing device operatively coupled with a memory device).  
Dependent Claims:
	Per claim 2, Appu further teaches storing the data associated with the application at the cache of the first type in response to the memory access workload being associated with sequential read operations, wherein the first type is read only (see paragraphs [0126], [0141] and [0250]-[0252] for storing data of a read only pipe of read only accesses to a read only cache).
	Per claim 4, Appu further teaches storing the data associated with the application at the another cache of the second type in response to the memory access workload being associated with write and read operations, wherein the second type is write-read (see paragraphs [0126], [0141] and [0250]-[0252] for storing data of read-write pipe of read-write accesses to a read-write cache).
	Per claim 5, Appu further teaches determining the memory access workload for the application comprises: 

determining a pattern based on the plurality of memory access requests; and 
determining the memory access workload for the application based on the pattern (see paragraphs [0141] and [0250]-[0252], determining a pattern where a lot of read only accesses are projected in application operations such as texturing).
Per claim 6, Appu further teaches receiving the data associated with the application in one or more write requests to write the data to a memory component, wherein the one or more write requests have a fixed data size (see paragraphs [0058]-[0059] for the graphics multiprocessor accessing off-chip global memory and/or system memory and MMU; note that a memory write operation has a predetermined/fixed size of write data unit size).
Per claim 11, the claim is a system performing claim 2’s method.  As such the instant claim is rejected on the same ground as claim 2.
Per claim 13, the claim is a system performing claim 4’s method.  As such the instant claim is rejected on the same ground as claim 4.
Per claim 14, the claim is a system performing claim 5’s method.  As such the instant claim is rejected on the same ground as claim 5.
Per claim 15, the claim is a system performing claim 6’s method.  As such the instant claim is rejected on the same ground as claim 6.
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by Nellans et al. [US 20150309933 A1] (hereinafter “Nellans”).
Independent Claim:
Per claim 17, Nellans teaches a non-transitory machine-readable medium storing instructions that, when executed by a processing device, cause the processing device to:
receive a plurality of requests to access data at a memory component (see paragraph [0047], a computer readable medium containing instructions executed by a processor to perform tasks, paragraph [0073] further shows plurality of requests from the host to access cache 102 and storage 118, the memory component being any one of cache 102, storage media 110 and/or backing store 118), wherein each of the plurality of requests specifies a fixed size of data (see paragraphs [0073] and [0077]-[0078], the host sends multiple requests to the direct cache module wherein host access requests always include information specifying the size of the data);
store data of each of the plurality of requests into a respective sector of a plurality of sectors of a cache line of a cache to accumulate the data in the cache line (see paragraphs [0077]-[0079], cache line that stored data of read and write requests), wherein each respective sector of the plurality of sectors of the cache line stores the data at the fixed size (see paragraphs [0078], the cache line sections store fixed sized data, with each cache line comprising more than one block or sector (“larger than a block or sector”));
determine whether a cumulative data size of the plurality of sectors storing the data of the plurality of requests satisfies a threshold condition pertaining to the cumulative data size (see paragraph [0078], data caches typically evict an entire fixed size cache line at a time to make room for newly requested data in satisfying a cache miss, the entire cache line size being the claimed threshold); and

Dependent Claims:
Per claim 18, Nellans further teaches the fixed size of data is specified by a protocol used by a host system to interface with a memory sub-system comprising the memory component (Nellans fig. 1 paragraphs [0077]-[0078] show that the direct cache module receives from the host and wherein data receive from a host associate with information specifying the size of the data).
Per claim 19, Nellans further teaches the threshold condition corresponds to the cumulative data size satisfying a data size parameter specified for accessing the memory component (see paragraph [0078], evicting an entire cache line at a time to the next level of storage).
Per claim 20, Nellans further teaches the processing device is further to:
receive a command to preload the cache with other data associated with an application (see paragraph [0078] for prefetching of additional blocks or sectors); and
write the other data associated with the application to the cache prior to receiving the plurality of requests to access the data at the memory component (see paragraph [0078] for prefetching of additional blocks or sectors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Appu, and further in view of Yu et al. [US 8429351 B1] (hereinafter “Yu”).
Per claim 9, Appu does not specifically teach “receiving a command to preload the cache of the first type or the another cache of the second type with the data associated with the application; and loading the cache of the first type or the another cache of the second type with the data associated with the application prior to a request to access the data being received from the application”.  However, the said limitation merely describes the concept of cache prefetching, which was well known to in the art before the time of the Applicant’s invention to provide the benefit of reduce access latency by predictively loading data into cache based on principles such as temporal or spatial locality.  Yu teaches an invention wherein cache prefetching is practiced (see Yu, col. 2, lines 5-34).  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Appu and Yu to preload Appu’s read only cache or read write cache with data associated the application prior to a request to access the data being received from the application, in order to reduce access latency.
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Appu, and further in view of Nellans.
Per claim 7, Appu does not specifically teach or sufficiently suggest the limitations of “storing the data associated with the application at one or more sectors of 
Per claim 8, the combined teachings of Appu in view of Nellans further teaches determining when a cumulative data size of the one or more sectors storing the data associated with the application satisfies a threshold condition; and responsive to determining that the cumulative data size of the one or more sectors storing the data associated with the application satisfies the threshold condition, transmitting a request to store the data at the memory component (see Nellans, paragraph [0078], data caches typically evict an entire fixed size cache line at a time to make room for newly 
Per claim 16, the claim is identical in scope and meaning to the combined subject matter of claims 7 and 8.  As such the claim is rejected on the same ground as claims 7 and 8 as set forth above.
Response to Arguments
	 Applicant’s arguments filed on 1 October 2020 regarding claims 1-2, 4-11 and 13-20 have been considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

21 March 2021